— Appeal by the defendant from a judgment of the Supreme Court, Kings County (O’Brien, J.), rendered March 15, 1984, convicting her of assault in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant’s sole defense at trial was justification. The trial court instructed the jury that the reasonableness of the defendant’s conduct should be evaluated based on an objective "ordinary prudent person” standard rather than having the jury consider what the defendant herself reasonably could have thought (see, Penal Law § 35.15 [2] [a]; People v Miller, 39 NY2d 543, 551; People v Gutierrez, 105 AD2d 754, 755; People v Long, 104 AD2d 902; People v Wagman, 99 AD2d 519, 520; People v Desmond, 93 AD2d 822). However, the defendant failed to object to the trial court’s instruction, thereby not properly preserving the issue for appellate review (CPL 470.05 [2]; see, People v Thomas, 50 NY2d 467; People v Richburg, 109 AD2d 899; People v Doctor, 98 AD2d 780). As overwhelming proof of the defendant’s guilt was adduced, we decline to exercise our interest of justice jurisdiction to grant the defendant a new trial (see, People v Gutierrez, supra, p 755; People v Doctor, supra; People v Gonzalez, 80 AD2d 543).
In any event, we note that the charge, viewed in its entirety, adequately conveyed the appropriate law to the jury and did not deprive the defendant of a fair trial (see, People v Woods, 41 NY2d 279; People v Richburg, supra, p 900; People v Francis, 99 AD2d 841; People v Doctor, supra).
*668We have considered the defendant’s remaining contentions and find them to be either without merit or harmless. Mangano, J. P., Thompson, Brown and Weinstein, JJ., concur.